Title: To George Washington from Colonel Loammi Baldwin, 9 January 1776
From: Baldwin, Loammi
To: Washington, George



	Chelsea [Mass.] Jany 9th 1776Tuesday morni[n]g
May it Please your Exceellency

I have nothing very Remarkable to acquaint your Exceellency of only inform that last night upon the first apparanc of

the Fire in Charlestown we heard a Very great noise & Clattering in Boston Lanching of Boats weighing Anchors towing Carrages &c. it appeared to me that the Pier of Vesels that lay at the east Sid of the town were all Desingaged & Some of them moved off f[r]om the Whorves we heard a Man in Boston Call to the Centry or Some other person at Charlestown Point to enquire in whether they had got the Hill was answered ay ay or no no we could not perfectly Distinguish which & told him that was in Boston to prepare to move the Shiping from the Whorves the noise & tumult Continued in Boston untill between Eleven & twelve oClock after that pretty Still one of our Centries at Greens Point in Chelsea heard a Centry on the Edge of Bunker hill Enquire of the Relief how mony they had lost was answered 4 killed & 5 wounded.
enclosed are the Observations from your Excelly most obedeae & Very Humle Servt

L: B—

